              MEMO ENDORSED
           Case 1:18-cr-00328-KPF Document 120 Filed 04/19/19 Page 1 of 1
                                            U.S. Department of Justice
  [Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007

                                                         April 18, 2019

  BY CM/ECF
  The Honorable Katherine Polk Failla
  United States District Court
  Southern District of New York
  40 Foley Square
  New York, New York 10007

                 Re:     United States v. Anilesh Ahuja, et al.
                         18 Cr. 328 (KPF)

  Dear Judge Failla:

             The Government respectfully writes to request that the deadline for all parties to submit
  their proposed Requests to Charge and Voir Dire in connection with trial in the above-captioned
  case be extended from April 22, 2019 to April 29, 2019. The Government has conferred with the
  defendants and the defendants do not object to this request.


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Attorney for the United States,
                                                  Acting Under Authority Conferred by
                                                  28 U.S.C. § 515


                                            By:      /s/
                                                  Andrea M. Griswold
                                                  Joshua A. Naftalis
                                                  Max Nicholas
                                                  Assistant United States Attorneys
                                                  (212) 637-1205/2310/1565

  cc:    Defense counsel


Application GRANTED.
                                                         SO ORDERED.


Dated: April 19, 2019
       New York, New York
                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
